PUBLISH

              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
              _____________________________________

                           No. 95-4061
               _____________________________________

                   D. C. Docket No. 94-676-CIV-EBD


LAWTON M. CHILES, JR., Governor of the State
of Florida; STATE OF FLORIDA; DADE COUNTY
PUBLIC HEALTH TRUST, an agency and
instrumentality of Dade County, a political
subdivision of the State of Florida, THE
SCHOOL BOARD OF DADE COUNTY, FLORIDA,

                                          Plaintiffs-Appellants,

          versus

UNITED STATES OF AMERICA; DORIS MEISSNER,
Commissioner of the Immigration and
Naturalization Service of the Department of
Justice; JANET RENO, Attorney General of the
United States; JENNIFER NELSON, Acting
Regional Administrator of the Southern
Regional Office of the INS of the Department
of Justice; WALTER D. CADMAN, District
Director of the Miami District Office of the
INS of the Department of Justice; DONNA E.
SHALALA, Secretary of the United States
Department of Health & Human Services,

                                          Defendants-Appellees.

               ______________________________________

          Appeal from the United States District Court
              for the Southern District of Florida
               _______________________________________
                        (November 8, 1995)


Before EDMONDSON and DUBINA, Circuit Judges, and CUDAHY*, Senior
Circuit Judge.

____________
*    Honorable Richard D. Cudahy, Senior U.S. Circuit Judge for the
     Seventh Circuit, sitting by designation.
EDMONDSON, Circuit Judge:



     In this expedited appeal, Florida alleges it is injured by the

United States' failure to enforce the immigration laws. The State

asserts claims under both the Administrative Procedure Act and the

United States Constitution. Florida asks for equitable restitution

of its unreimbursed expenses or for declaratory relief and an

injunction requiring the United States to fulfill its statutory and

constitutional duties. The district court dismissed all counts,

concluding the claims presented nonjusticiable political questions.

For the reasons as set forth in the district court's order1 and for
the reasons set out below, we AFFIRM.




                                   Count II


     In Count II,2 Florida sues the Attorney General under the APA

for her failure to perform the duties imposed by the immigration

laws. See 8 U.S.C. 1103(a); 1251(a).          The district court dismissed

this claim as a political question.                We conclude that, to the

extent    Florida   asks    this   court      to    construe   the   statutory


     1
         See Chiles v. United States, 874 F. Supp. 1334 (S.D. Fla.
1994).
     2
         Count I is moot.

                                      2
responsibilities of the Attorney General, the claim is justiciable.

See Japan Whaling Ass'n v. American Cetacean Soc., 106 S.Ct. 2860,

2866 (1986).



                                    A. Standing

     The Attorney General asserts Florida lacks standing to raise

this claim.3        On the redressibility component of standing, we

recognize that the level of illegal immigration is dependent on

many factors outside the control of the Attorney General. See Simon
v. Eastern Kentucky Welfare Rights Org., 96 S.Ct. 1917, 1926

(1976).    But, because an order against the named defendants would

offer some relief to Florida, we suppose that the State does have

standing to raise this claim.



                               B. The Statutes

     Assuming justiciability and standing, we -- for much the same

reasons as are expressed in the district court's order4 -- conclude

that the district court properly dismissed this count. The overall
statutory scheme established for immigration demonstrates that

Congress       intended   whether    the   Attorney   General   is   adequately

guarding the borders of the United States to be "committed to

agency discretion by law" and, thus, unreviewable. See 5 U.S.C. §



     3
         The district court did not address this argument.
           4
           While the district court dismissed this count as
nonjusticiable, it did discuss whether Congress intended judicial
review under Section 1103(a). Chiles, 874 F. Supp. at 1339-41.

                                           3
701(a); cf. Heckler v. Chaney, 105 S.Ct. 1649, 1659 (1985). 5 And,

Section 1251(a) expressly gives the Attorney General discretion

whether to deport a particular alien.




                                        Count III



     Count         III   alleges    that    the     Federal   Medicaid    and   AFDC

reimbursement programs unconstitutionally discriminate against the

state in violation of the Spending Clause (Art. I, §8) and "other

constitutional provisions guaranteeing equality among the states."

While initial spending decisions are exclusively the domain of

Congress,6 if a specific constitutional limit is exceeded judicial
review is possible, even if the case involves foreign policy.                    Cf.

INS v. Chada, 103 S.Ct. 2764 (1983).                   But, because no specific

constitutional limit on the spending power has been exceeded by the

reimbursement policies of AFDC and Medicaid, we conclude this count

was properly dismissed. See Buckley v. Valeo, 96 S.Ct. 612, 668
(1976); South Carolina v. Katzenbach, 86 S.Ct. 803, 816 (1966)

(states      not    protected      by   Fifth     Amendment's   equal    protection

guarantee). Florida must seek relief in Congress. Cf. Garcia v. San

Antonio Metro. Transit Auth., 105 S.Ct. 1005, 1017-18 (1985).


         5
        The part of the statute relied on by Florida would not
justify even an allegation of complete abdication of statutory
duties to go to trial. Cf. Heckler, 105 S.Ct. at 1656 n. 4.
     6
       Because of this circumstance, the district court concluded
that this claim was nonjusticiable. Chiles, 874 F. Supp. at 1342.

                                            4
                             Count IV



     Count IV alleges the United States violates the Guarantee and

Invasion Clause (Art. IV, §4) and the Tenth Amendment by forcing

Florida to provide unreimbursed benefits to illegal immigrants.

For much the same reasons expressed in the order of the district

court, we conclude that whether the level of illegal immigration is

an "invasion" of Florida and whether this level violates the

guarantee of a republican form of government present nonjusticiable

political questions. See generally Baker v. Carr, 82 S.Ct. 691
(1962). And, we agree that Florida's provision of benefits to

illegal aliens is not the product of federal coercion of the kind

which violates the Tenth Amendment. Compare New York v. United

States, 112 S.Ct. 2408, 2427-29 (1992) with Plyler v. Doe, 102

S.Ct. 2382 (1982); and Dep't of Health & Rehabilitative Services v.

Solis, 580 So.2d 146 (Fla. 1991).



                            Conclusion


     We recognize that the difficulty in fashioning a remedy for an

alleged wrong can result in a case being nonjusticiable. See Powell

v. McCormack, 89 S.Ct. 1944, 1961 (1969). Because we conclude that

Florida fails to state a claim upon which relief can be granted by

a court, we do not reach this issue. The order of the district

court is AFFIRMED.




                                5